                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CROSSROADS OUTDOOR,
LLC, and TROY OUTDOOR,
LLC,

            Plaintiffs,                     CASE NO. 18-CV-12050
                                            HON. GEORGE CARAM STEEH
v.

CITY OF TROY,

            Defendant.

                                 /

        ORDER DENYING PLAINTIFFS’ MOTION FOR PARTIAL
          SUMMARY JUDGMENT (Doc. 10) AND GRANTING
       DEFENDANT’S REQUEST TO DISMISS COUNT III (Doc. 13)

      This 42 U.S.C. § 1983 takings suit arises out of Defendant City of

Troy’s (the “City”) notice to Plaintiffs CrossRoads Outdoor, LLC and Troy

Outdoor, LLC, that their three sign permits, issued in 2017, were

suspended based on the City’s enactment of a moratorium on all new

signs. Plaintiffs did not appeal the decision to the City of Troy’s Building

Code Board of Appeals. Counts I and II allege federal § 1983 claims and

Count III seeks a declaratory judgment that the moratorium does not apply

to Plaintiff’s sign permits at issue under state law. Now before the court is

Plaintiffs’ motion for partial summary judgment on Count III only. In its


                                      -1-
 
response, the City seeks dismissal of Count III for lack of subject matter

jurisdiction, and because Plaintiffs failed to exhaust their administrative

remedies. Oral argument was heard on January 17, 2019, and informs this

court’s decision. For the reasons set forth below, Plaintiffs’ motion shall be

denied and Defendant’s request shall be granted.

                           I. Factual Background

      From February, 2017 through October, 2017, Plaintiffs obtained

permits to erect eight 200 square foot electronic message center billboards

in various locations in the City of Troy. By November, 2017, five of the

signs had been constructed. And Plaintiffs had invested in the three signs

that had not yet been installed by expending money on consultants and

contractors, and otherwise beginning work. According to the City, it

received an influx of complaints about those first five signs and thus,

enacted a 180-day moratorium on all new signs on November 20, 2017.

On November 21, 2017, the City’s Zoning and Compliance Specialist

notified Plaintiffs that it was suspending the three permits, for which signs

had not yet been erected, based on the sign moratorium. Plaintiffs did not

appeal to the Board of Appeals.

       Shortly thereafter, on December 4, 2017, the City modified the

moratorium to apply only to new electronic messages and ground signs


                                      -2-
 
exceeding certain height and area restrictions. The moratorium was

extended until September 24, 2018, when the City Council approved

amendments to the sign ordinance which became effective on October 4,

2018. Under the new sign ordinance, Plaintiffs’ signs would no longer pass

muster as all are 200 square feet, whereas the ordinance limits ground

signs to a maximum of 100 square feet.

      Plaintiffs filed a three-count complaint. Counts I and II are § 1983

claims and Count III is a supplemental state law claim. Count I alleges the

moratorium constitutes an unconstitutional prior restraint in violation of the

First and Fourteenth Amendments, and seeks declaratory, injunctive, and

monetary relief. Count II alleges the moratorium violates Plaintiffs’

substantive and due process rights in violation of the Fifth and Fourteenth

Amendments, and seeks declaratory, injunctive, and monetary relief.

Count III seeks a declaration that the December 4, 2017 moratorium and

extension on May 22, 2018, on new signs does not apply to the three

permits at issue, which were granted before that date and thus, were valid

and complete at the time of issuance.

      In the matter now before the court, Plaintiffs seek partial summary

judgment on Count III of the Complaint only, seeking a declaration that the

sign moratorium does not apply to their three permits. The City of Troy


                                      -3-
 
opposes the motion for three reasons: (1) the court allegedly lacks subject

matter jurisdiction over the supplemental state law claim; (2) the court

should dismiss Count III for Plaintiffs’ failure to exhaust administrative

remedies, or (3) should the court reach the issue on the merits, the court

should rule that the permits were properly suspended in accordance with

the moratorium.

                             II. Standard of Law
      Federal Rule of Civil Procedure 56(c) empowers the court to render

summary judgment "forthwith if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law." See Redding v. St.

Eward, 241 F.3d 530, 532 (6th Cir. 2001). The Supreme Court has

affirmed the court's use of summary judgment as an integral part of the fair

and efficient administration of justice. The procedure is not a disfavored

procedural shortcut. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986);

see also Cox v. Kentucky Dep’t of Transp., 53 F.3d 146, 149 (6th Cir.

1995).

      The standard for determining whether summary judgment is

appropriate is "'whether the evidence presents a sufficient disagreement to


                                      -4-
 
require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.'" Amway Distributors Benefits Ass’n v.

Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). The evidence and all

reasonable inferences must be construed in the light most favorable to the

non-moving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986); Redding, 241 F.3d at 532 (6th Cir. 2001). "[T]he

mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact." Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original);

see also National Satellite Sports, Inc. v. Eliadis, Inc., 253 F.3d 900, 907

(6th Cir. 2001).

      If the movant establishes by use of the material specified in Rule

56(c) that there is no genuine issue of material fact and that it is entitled to

judgment as a matter of law, the opposing party must come forward with

"specific facts showing that there is a genuine issue for trial." First Nat'l

Bank v. Cities Serv. Co., 391 U.S. 253, 270 (1968); see also McLean v.

988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000). Mere allegations

or denials in the non-movant's pleadings will not meet this burden, nor will

                                      -5-
 
a mere scintilla of evidence supporting the non-moving party. Anderson,

477 U.S. at 248, 252. Rather, there must be evidence on which a jury

could reasonably find for the non-movant. McLean, 224 F.3d at 800 (citing

Anderson, 477 U.S. at 252).

                                 III. Analysis

A.    Subject Matter Jurisdiction

      First, the court concludes that it has subject matter jurisdiction

pursuant to 28 U.S.C. § 1367(a) over Plaintiffs’ supplemental state law

claim because it arises from the same set of facts as claims over which the

court has original federal-question jurisdiction. Because this court has

original jurisdiction over the § 1983 claims, the court has supplemental

jurisdiction over the state law claim because it “form[s] part of the same

case or controversy.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S.

156, 165 (1997) (quoting 28 U.S.C. § 1367(a)). “Claims form part of the

same case or controversy when they ‘derive from a common nucleus of

operative fact’ such that a plaintiff ‘would ordinarily be expected to try them

all in one judicial proceeding.’” Basista Holdings, LLC v. Ellsworth Twp.,

710 F. App’x 688, 694 (6th Cir. 2017) (quoting United Mine Workers of Am.

v. Gibbs, 383 U.S. 715, 725 (1966)). Although this court likely would


                                      -6-
 
decline to exercise jurisdiction over the supplemental state law claim were

it to first dismiss the federal claims, as long as the federal claims are

pending, it is appropriate to retain jurisdiction over the pendant state law

claim which clearly arises out of the same common nucleus of operative

fact. Moreover, contrary to the City of Troy’s argument, this court has the

authority to issue declaratory relief as to whether the City properly

construed the moratorium language.

B.    Exhaustion of Administrative Remedies

      Next, the court turns to the City’s argument that this court lacks

subject matter jurisdiction because Plaintiffs have failed to exhaust their

administrative remedies. Indeed, this is a question of ripeness. Ripeness

is a doctrine which is “drawn both from Article III limitations on judicial

power and from prudential reasons for refusing to exercise jurisdiction.”

Nat'l Park Hosp. Ass'n v. Dep't of Interior, 538 U.S. 803, 808 (2003)

(internal quotation marks and citations omitted). Under Michigan law, “[i]t is

well established that where an administrative grievance procedure is

provided, exhaustion of that remedy, except where excused, is necessary

before review by the courts.” Bonneville v. Mich. Corr. Org., Serv.,

Employees Int’l Union, Local 526M AFL-CIO, 190 Mich. App. 473, 476

(1991).


                                       -7-
 
      Michigan courts have identified four policy reasons which justify the

exhaustion requirement, all of which are implicated here. These are “(1) to

prevent an untimely intrusion by the courts resulting in delays and

disruption of an administrative scheme, (2) to ensure that appellate review

occurs with a fully developed record, (3) to ensure that required agency

expertise and technical competency is afforded in the process, and (4) to

afford the agency an opportunity to resolve the dispute without judicial

intervention.” L & L Wine & Liquor Corp. v. Liquor Control Comm'n, 274

Mich. App. 354, 362 (2007) (per curiam). Here, Plaintiffs seek declaratory

relief in the form of a legal conclusion that the moratorium on sign permits

does not apply to them. But Plaintiffs have not availed themselves of an

appeal to the Board of Appeals which bears the power to hear their appeal

and to grant variances from the sign ordinance. It remains possible that the

Board of Appeals will determine that the sign moratorium does not apply to

Plaintiff’s three permits or grant a variance based on the unfairness of

suspending the permits for which Plaintiffs may have reasonably relied.

Should Plaintiffs receive a variance from the Board of Appeals or otherwise

prevail on appeal by securing an exemption from the sign moratorium or a

ruling that the moratorium does not apply to them, their claims for




                                     -8-
 
declaratory relief here will be moot. Accordingly, Plaintiffs’ supplemental

state law claim for declaratory relief is not yet ripe for review.


      Plaintiffs do not dispute an exhaustion requirement, but argue they

fall within any one of three narrow exceptions: (1) the relief requested is

purely declaratory and the facts are undisputed, (2) seeking an

administrative remedy would be futile, and (3) the issue is a legal question.

None of these exceptions apply.

      First, the facts are not fully developed as it remains possible that the

Board of Appeals would rule in Plaintiffs’ favor on appeal. Second,

Plaintiffs argue an appeal to the Board would be futile because the City

Attorney has opined that the ordinance authorized the suspension of the

permits, and her opinion would bind the Board, who lack the authority to

interpret the ordinance, but only retain the power to grant a variance. At

oral argument, the City represented that the Board would not be limited by

the City Attorney’s opinion, and that the Board’s powers were not limited to

granting a variance, but could hear an appeal. Section 85.01.08 of the sign

ordinance provides that “Any person aggrieved by any decision, ruling or

order from the Building Inspector may appeal that decision to the Board of

Appeals.” (Doc. 13 at Ex. A at 85-7). Also, the Board’s decision on

appeal, and/or its decision to grant a variance might afford Plaintiffs the

                                       -9-
 
very relief they seek, would moot the legal question presented, and might

render a judicial resolution unnecessary.

      Finally, the court considers Plaintiffs’ claim that the issue presented is

solely a legal question and thus, exhaustion is not required. But this is not

solely a legal question. A fact question exists as to whether or not the

Board of Appeals would apply the moratorium to Plaintiffs’ sign permits.

Under these circumstances, exhaustion is required, and Plaintiffs have not

demonstrated any exception applies. Finally, Plaintiffs argue that under

Bay Cty. Executive v. Bay Cty. Bd.of Comm’rs, 129 Mich. App. 707 (1983),

this court has the power to grant a declaratory judgment “even if another

remedy also exists.” (Doc. 14 at PgID 294). But that case did not address

exhaustion of administrative remedies at all and does not pertain to the

situation here.

      For the reasons set forth above, Plaintiffs’ motion for partial summary

judgment (Doc. 10) is DENIED, Defendant’s request that Count III be

DISMISSED (Doc. 13) is GRANTED, and Count III is DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ORDERED.

Dated: January 22, 2019
                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE
                                     - 10 -
 
                   CERTIFICATE OF SERVICE

    Copies of this Order were served upon attorneys of record on
       January 22, 2019, by electronic and/or ordinary mail.

                       s/Marcia Beauchemin
                           Deputy Clerk




                              - 11 -
 
